Citation Nr: 1424273	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-15 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for supraventricular tachycardia (SVT) to include as due to herbicide exposure and to include as secondary to service-connected disabilities, to include post-traumatic stress disorder (PTSD) or a heart disability, to include ischemic heart disease and coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1963 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to the benefit currently sought on appeal.

In February 2013, the Board denied entitlement to service connection for SVT, to include as due to herbicide exposure and as secondary to service-connected PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court remanded the case to the Board for further proceedings consistent with a January 2014 Joint Motion for Partial Remand (JMR).  

In February 2013, the Board also granted entitlement to service connection for a heart disability, to include ischemic heart disease and coronary artery disease.  In the January 2014 JMR, the parties stated that they did not want to disturb the portion of the February 2014 decision granting entitlement to service connection for a heart disability and the January 2014 Court Order only addressed the issue of entitlement to service connection for SVT.  In February 2013, the Board also remanded the issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus and whether new and material evidence was received to reopen the claim for entitlement to service connection for varicose veins for additional development, which has not been completed.  Therefore, the only issue before the Board at this time is entitlement to service connection for SVT, to include as due to herbicide exposure and to include as secondary to service-connected disabilities, to include PTSD or a heart disability, to include ischemic heart disease and coronary artery disease.
	
Subsequent to the February 2013 Board decision, additional evidence has been received.  Since, as detailed below, the Board is remanding the Veteran's claim, there is no prejudice to the Veteran as the Agency of Original Jurisdiction (AOJ) will have an opportunity to consider these records on remand.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2011, which resulted inter alia in a May 2011 addendum opinion.  The Board relied upon this addendum opinion in the February 2013 decision to deny entitlement to service connection for SVT.  The January 2014 JMR stated that the parties agreed that the Board erred in relying on this opinion to deny the Veteran's claim, as the May 2011 addendum opinion was inadequate and did not offer an opinion as to the etiology of the Veteran's SVT.  The parties agreed in the January 2014 JMR that a new medical opinion is required that addresses whether the Veteran's SVT is related to service or has been caused or aggravated by any of the Veteran's service-connected conditions, to include PTSD or a heart disability, to include ischemic heart disease and coronary artery disease.  Accordingly, the Board finds that remand is required for a medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).     

Also, on the Veteran's May 2009 Form 9, the Veteran stated that he had "heart rate (pulse) problems while in the service and continue to date".  In his December 2006 Notice of Disagreement, the Veteran referenced having "a long history of erratic heart rate with chest pains" that occurred "even while in service" and that he "was always told that my heart rate was high and at every flight physical in service, EKG's were repeated until they were below HR of 100".  The Veteran's service treatment records reflect multiple complaints of chest pains, as well as a December 1981 EKG that was noted as "abnormal" and noted "prolonged Q-T interval".  On remand, the medical opinion requested above must also address the issue of direct service connection for the Veteran's SVT, as well as the Veteran's statements of a continuity of symptomatology since service.  

In addition, the issue of whether the Veteran's SVT is due to exposure to herbicide in service has been raised.  The Veteran served in the Republic of Vietnam during the Vietnam Era and thus herbicide exposure during service is presumed.  38 U.S.C.A. § 1116 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, but presumptive service connection for herbicide exposure does not include SVT.  See id.  While SVT is not among the diseases VA has recognized as being associated with herbicide exposure and thus is not eligible for presumptive service connection, a Veteran is not precluded from establishing service connection with proof of direct causation.  See 38 U.S.C.A. § 1116 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the above requested medical opinion must also address the issue of direct causation.  

Furthermore, in his December 2006 Notice of Disagreement the Veteran referenced receiving treatment at the Kerrville, Texas VA Medical Center in the 1990s and those records are not associated with the Veteran's claims file.  Also, the most recent VA treatment records associated with the Veteran's claims file are from 2009.  As such, all outstanding VA treatment records must be obtained.  In addition, the Veteran must be contacted and given an opportunity to identify or provide any additional relevant private treatment records.   

Finally, the Veteran was provided with VCAA (Veterans Claims Assistance Act) notice in May 2005 and June 2010 letters, but neither letter addressed service connection due to herbicide exposure and secondary service connection was only addressed in the June 2010 letter with respect to the Veteran's service-connected PTSD.  To ensure VCAA compliance, the Veteran must be provided with appropriate VCAA notice that addresses service connection due to herbicide exposure and secondary service connection due to any of the Veteran's service-connected conditions, to include PTSD or a heart condition, to include ischemic heart disease and coronary artery disease.  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that addresses service connection due to herbicide exposure and how to substantiate a claim for service connection on a secondary basis due to any of the Veteran's service-connected disabilities, to include PTSD or a heart disability, to include ischemic heart disease and coronary artery disease.

2.  Obtain all outstanding VA treatment records, to include those from the Kerrville, Texas VA Medical Center from the 1990s the Veteran referenced in his December 2006 Notice of Disagreement.  

3.  Ask the Veteran to identify or provide any additional relevant private treatment records.  If such records are adequately identified and proper releases received, obtain the available records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

4.  After completion of above, obtain an opinion to determine the etiology of the Veteran's supraventricular tachycardia (SVT).  If the reviewer determines that examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for an examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the reviewer for review, and the examination report must reflect that such a review was accomplished.

The reviewer must provide an opinion addressing the following:  

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's SVT had its clinical onset during active service or is related to any in-service disease, event, or injury?  Attention is invited to the in-service complaints of chest pain, as well as the abnormal 1981 EKG noting "prolonged Q-T interval".  The reviewer must address the Veteran's reported continuity of symptomatology since service.

b.  Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's SVT was caused by the Veteran's presumed herbicide exposure in service?

c.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's SVT is due to or caused by any of the Veteran's service-connected disabilities, to include post-traumatic stress disorder (PTSD) or a heart disorder, to include ischemic heart disease and coronary artery disease?

d.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's SVT is aggravated (i.e., permanently worsened) beyond the natural progress by the any of the Veteran's service-connected disabilities, to include PTSD or a heart disability, to include ischemic heart disease and coronary artery disease?



If aggravation is found, the reviewer must address the following medical issues: (1) the baseline manifestations of the Veteran's SVT found prior to aggravation; and (2) the increased manifestation which, in the reviewer's opinion, is proximately due to the Veteran's service-connected PTSD or due to the Veteran's service-connected heart disability, to include ischemic heart disease and coronary artery disease.  

The reviewer must include a thorough rationale for any conclusions reached.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



